ORDER
This case came before this court at a session in conference pursuant to Rule 12A(3)(b) of the Rules of Appellate Procedure. After reviewing the record and the parties’ prebriefing statements, we proceed to decide the case at this time without further briefing or argument.
The plaintiff, AV Realty, LLC, has appealed from a Superior Court judgment affirming the decision of the Smithfield Zoning Board of Review. We do not reach the merits of this appeal because the plaintiff has not properly invoked the jurisdiction of this court. The proper procedure to review a judgment of the Superior Court on appeal from a decision of a zoning board is by writ of certiorari. There is no right of appeal to this court. See Bassi v. Zoning Board of Review, 107 R.I. 702, 271 A.2d 210 (1970); see also Hardy v. Zoning Board of Review of Coventry, 119 R.I. 533, 382 A.2d 520 (1977); Blackstone Park Improvement Ass’n v. State, 448 A.2d 1233, 1241 n. 6 (R.I.1982). “Neither the current statute, § 45-24-69, nor its predecessor, § 45-24-20, provides for any appeal to the Supreme Court from a Superior Court judgment on an appeal from a decision of a zoning board of review.” Gabriele v. Rocchio, 665 A.2d 566 (R.I.1995). Because the plaintiff has filed a notice of appeal, rather than a petition for writ of certiorari, this matter is not properly before this court.
Accordingly, the plaintiffs appeal is dismissed. The papers of the case may be remanded to the Superior Court.